                                          Case 5:17-cv-07070-LHK Document 73 Filed 12/10/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     KYLE BRITTON,                                    Case No. 17-CV-07070-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                        ORDER CONTINUING CASE
                                                                                          MANAGEMENT CONFERENCE;
                                  14             v.                                       EXTENDING TIME TO COMPLETE
                                                                                          MEDIATION
                                  15     ABC LEGAL SERVICES, INC., et al.,
                                  16                    Defendants.

                                  17

                                  18          The case management conference currently scheduled for December 12, 2018 is hereby

                                  19   CONTINUED to April 24, 2019.

                                  20          The Court extends the time for the parties to complete mediation to January 31, 2019. No

                                  21   further extensions will be granted.

                                  22   IT IS SO ORDERED.

                                  23   Dated: December 10, 2018

                                  24                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  25                                                 United States District Judge
                                  26
                                  27
                                                                                      1
                                  28   Case No. 17-CV-07070-LHK
                                       ORDER CONTINUING CASE MANAGEMENT CONFERENCE; EXTENDING TIME TO COMPLETE
                                       MEDIATION
